Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Catherine Voisinet on 2/4/2022.
	The application has been amended as follows:
	Claim 1 last two lines, “after the distance member is positioned in the preventive position, the distance member pivots toward the home position as the pad moves relative to the holder in the second direction.” has been replaced with “the distance member is further configured to, after the distance member is positioned in the preventive position, pivot toward the home position as the pad moves relative to the holder in the second direction.”.
Allowable Subject Matter
Claims 1, 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a correction unit includes "...after the distance member is positioned in the preventive position, the distance member pivots toward the home position as the pad moves relative to the holder in the second direction." as set forth in claim 1.

wherein in the press direction, when a direction (downward) from the second die unit to the first die unit is defined as a first direction and a direction opposite (upward) to the first direction is defined as a second direction, and 
in a state in which the distance member and the moving device is attached to the press tooling, the distance member is pivotable between a home position (Fig. 2) in which the distance member does not come into contact with the second die unit and a preventive position ([0031] last sentence: 4 is pushed by 7 to abut the bottom end of the top rod 2. Also read [0032]) in which a distance between the pad and the holder in the press direction is prevented from ([0032]  4 will push the ejector rod 2 so that the pad 1 does not move down) being equal to or less than a predetermined distance (length of 4), 

However, Qi fails to disclose “the distance member is further configured to, after the distance member is positioned in the preventive position, pivot toward the home position as the pad moves relative to the holder in the second direction.” Qi is different from this limitation because [0016], [0032] of Qi describes that distance member 4 swings inward to prevent the pad 1 from moving down then the distance member then 4 moves outward (home position) so that the pad 1 moves down (first direction) at a delay. So there is no need for Qi’s distance member 4 to pivot toward the home position as the pad moves relative to the holder in the second direction because by the time the pad moves relative to the holder in the second direction, the distance member would already be at the home position. Whereas the applicant’s invention is preventing the pad from moving down and the distance member does not move outward to allow the pad to move down until the top die set starts to move apart from the bottom die. 
Accordingly claims 1, 4-10 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799